OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 12 August 2016. 

Response to Amendment
The Amendment filed 29 June 2022 has been entered. Claim 1 has been amended; as such, claims 1-3, 5-9, 16, and 18 remain pending and are under consideration/have been examined on the merits.
The amendment to claim 1 has overcome each and every rejection under 35 U.S.C. 103 previously set forth in the Non-Final Office Action dated 12 April 2022 (hereinafter “Non-Final Office Action”) – see paras. 9, 23, 30, and 39 of the Non-Final Office Action for identification of the 103 rejections and cited prior art. As such, the aforesaid 103 rejections have been withdrawn. However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims and in view of newly cited prior art.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
In claim 1, the recitation of “a surface at which said wound metal filament is at least partially” is respectfully objected to as being grammatically inconsistent relative to the “one or more wound metal filaments” introduced in the prior clause defining the electrically conductive layer – simply put, “one or more” is a plurality, whereas “said filament” is directed to a singular filament
In order to overcome the issue, it is respectfully suggested to amend the claim to recite “a surface at which said one or more wound metal filaments [[is]]are at least partially”
In claim 8, numerical value “0.08” and unit “mm” should be separated by an intervening space
Appropriate correction is respectfully suggested.

Claim Interpretation
It is noted that the following claim interpretation analysis is not set forth under, nor associated with 35 U.S.C. 112(f); nor do the claims contain “means for” or other generic placeholder language. Rather, the following interpretation analysis is provided to impart clarity to the record, for facilitation of compact and expedient prosecution of the instant application. 
It is noted that claim 1 defines the one or more wound metal filaments of the electrically conductive layer as being both “at least partially exposed” and (by way of amendment) “eroded”. Support for the amendment in the specification can be found at [0062] and Fig. 3c. In particular, the specification states at [0062] – “and a grinding stage in which grinding apparatus 6 removes a layer of material to expose the conductive filaments 1 (partially exposed and eroded filaments indicated at 7)”. 
Upon analysis of Fig. 3c, further in view of the disclosure at [0062] (of which is the only written description of the filaments being “eroded”) referencing grinding as the method of exposing and eroding the fibers, it can be said that the term “eroded” may be interpreted as the filaments having at least some degree of constituent material removed or otherwise worn away, of which is generally synonymous with the plain meaning of the term – “worn away” or “to be gradually worn away”.
However, it is noted that the specification does not indicate, neither quantitatively nor qualitatively, the necessary/desired degree of erosion of the fibers (e.g., mass/volume/dimension(s) of filament constituent material removed); nor do the claims limit the aforesaid. Further, as stated, the specification attributes the filaments being “eroded” to grinding [0062]; however, the specification lists other methods for material removal and exposure of the filaments, including etching and keying [0051]. 
As such, the broadest reasonable interpretation of the claimed term “eroded” in view of Applicant’s specification, while also not improperly importing limitations into the claims from the specification (see MPEP 2111; 2111.01(I), (II)), is such that the constituent material of the fibers is removed or otherwise “worn away” to any degree (i.e., at least some amount, no matter how small); and is not limited to being formed by grinding (i.e., “grinding” is not improperly imported as an implicit limitation).
In view of the foregoing, and simply put, any degree of material removal or “wear” from the filaments reads on the claim limitation of “eroded”; and the “eroded” limitation is not required to be formed by grinding or any particular method. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Giddings (US 2015/0086795; “Giddings”) (prev. cited), in view of Dewhirst et al. (US 7,731,593; “Dewhirst”) (prev. cited); Mizrahi (US 2010/0040902; “Mizrahi”) (prev. cited); and Tomantschger et al. (US 2010/0304171; “Tomantschger”) (newly cited).
Atmur et al. (US 5,985,205; “Atmur”) (newly cited) is relied upon as evidence to support the basis of the rejection.
Regarding claims 1, 2, 6, 8, 16, and 18, Giddings discloses a coated composite material which may be formed into composite components, including actuator cylinders for heavy duty use (claim 1, a cylinder of composite material), wear rings, transmission shafts, drive shafts, prop shafts, suspension components, and fuel pipes [0003, 0009-0011, 0029], where the aforesaid shafts and pipes (in addition to the explicit disclosure of cylinders) read on “a cylinder of composite material”, wherein it is recognized that said shafts/pipes are cylindrical/cylinders. The composite material comprises a composite substrate including a polymeric matrix with fiber reinforcement (composite substrate), and a two-phase primer layer (electrically conductive layer) comprising a reinforcing phase of material elements embedded in a predefined distribution in a polymeric phase, that is applied on the composite substrate [0009, 0017, 0018]. Given that the composite material including the composite substrate is formed as/into a cylinder, the composite substrate reads on “a cylindrical composite substrate”. 
 The material elements may be in the form of, inter alia, a mat or long/continuous metal fibers (i.e., filaments) [0015, 0016], where metals are known electrical conductors [see spec. 0024]. A coating layer is adhered to the outer surface of the two-phase primer layer [0009, 0020] (claim 6). The metal fibers embedded in the polymeric phase are at least partially exposed at an outer surface of the two-phase primer layer to provide a surface texture allowing for mechanical interlock to ensure high interface strength (i.e., adhesion) between the coating layer and the substrate [0009-0011]. 
Giddings discloses that the polymeric matrix of the two-phase primer layer and the polymeric matrix of the composite substrate may both be thermoset materials including epoxy resins [0017, 0019]. Furthermore, the coating layer adhered to the outer  surface of the two-phase primer layer comprises metals and alloys, including metal oxides such as chromium oxide in order to provide a very hard, wear and corrosion-resistant layer to the composite [0020]. Additionally, Giddings discloses that the materials may be formed utilizing wrapping methods [0018]. The coating layer may be ceramic, metal, and even plastics/composites, and may be applied by methods such as, inter alia, high-velocity spraying and electroplating. The spraying typically results in erosion of the composite substrate; however, the two-phase primer layer exhibits the benefit of protecting the composite substrate from said erosion [0020, 0021].
Giddings is silent regarding the metal fibers of the two-phase primer layer being wound; is silent regarding the diameter of said metal fibers; and does not explicitly disclose the metal fibers being eroded. 
Dewhirst discloses a composite transmission shaft with metallic end fittings [Abstract; col 1, 5-8]. Dewhirst discloses that composite shafts, including industrial and vehicular drive shafts, prop shafts, and marine shafts, are typically formed from fiber-reinforced composites, as they are lighter in weight, more resistant to corrosion, stronger, and more inert relative to metallic shafts [col 1, 11-57]. Dewhirst teaches that the composite shafts are manufactured through filament winding, (commonly performed with the use of a mandrel) which allows combinations of winding helix angles, ply thicknesses, and fiber type to be optimized based on design requirements. The main shaft can be made from fibrous reinforcement in a polymeric matrix wrapped around a mandrel. The matrix may be based on thermosetting polymers such as epoxy. Production methods include helical winding angle variation to tailor the properties of the shaft according to the design requirement [col 1, 58-67; col 2, 1-11; col 3, 28-47]. Additionally, Dewhirst teaches that individual (i.e., single) fiber layers may be (pre)impregnated with uncured resin (i.e., thermosetting polymers) and laid up on a mandrel to form the composite shaft [col 3, 49-50; Figure 1], i.e., the individual composite layers including only a single layer of fiber and the surrounding thermoset matrix. In other words, Dewhirst teaches that it is known in the art to wind not only the fibers but also pre-impregnated fibers (i.e., pre-preg). 
Mizrahi discloses a lightweight composite material comprising at least a polymeric layer and a metallic layer, where said polymeric layer contains metallic fibers therein, the lightweight composite material useful in industries including transportation [Abstract; 0002, 0003, 0015, 0029, 0090, 0126]. The fibers may be wrapped or otherwise aligned, positioned, and/or distributed in the polymeric layer such that an electrically conductive network across at least portions of the filled polymeric layer is formed, even if the polymer itself generally is not conductive [0031, 0055, 0072]. Mizrahi discloses that the polymer of the polymeric layer may be or include a thermoset polymer [0051]. Mizrahi teaches that exemplary metallic fibers include steel, low carbon steel, stainless steel, aluminum, magnesium, titanium, copper, copper alloys, aluminum alloys, titanium alloys, or any combination thereof [0074]. Mizrahi teaches that the metallic fibers have a diameter ranging from 0.01 to 300 µm [0076], and that the metallic fibers typically provide one or a combination of electrical conductivity, strength reinforcement, or strain hardening [0082]. The fibers may be used at any desired volume which corresponds to the desired degree of electrical conductivity exhibited by the conductive network [0031]. 
Tomantschger is directed to a metal-clad polymer in the form of an article such as, inter alia, cylindrical shafts, drive shafts, tubes, pipes, and hydraulic actuator cylinders [Abstract; 0021, 0034]. The metal-clad polymer includes a polymeric substrate comprising a thermoset polymer matrix such as epoxy, reinforced with, inter alia, metal fibers; and an electroplated metal layer disposed directly on the substrate, wherein the metal layer may define the inner or outer surface of the article [0015, 0018, 0020, 0027, 0030, 0035, 0039, 0060, 0085, 0086, 0096, 0097, 0137-0139, 0142-0145, 0174, 0175]. Tomantschger, similar to Giddings, teaches that to enhance the adhesion of the plated metal layer to the polymeric substrate (in view of the mismatch between the thermal expansion coefficients of the metal and polymer), the surface is pretreated to develop a degree of surface roughness or other “anchoring surface” features, thereby increasing the interfacial surface area available for the plated metal to adhere to, as well as creating an anchoring (i.e., “interlocking”) effect, resulting in increased adhesion. Tomantschger teaches that the polymeric substrate may be treated to expose the embedded fibers, thereby allowing the coating to adhere to and re-encapsulate them (i.e., creating an anchoring structure and resulting in the anchoring effect). To expose the fibers as an anchor structure, or in combination with forming other regular/irregular surface roughness/features (such as protrusions, dimples, grooves, etc. in combination with the exposed fibers), the polymeric substrate is mechanically and/or chemically abraded/etched, such as by sanding, grit blasting, grinding/machining, and exposure to acids/bases [0022-0024, 0030, 0041, 0065, 0067, 0121, 0137, 0147, 0148, 0150-0154, 0158, 0169]. As such, Tomantschger reasonably teaches that the aforesaid methods are suitable for removal of substrate material to expose the fibers, and that multiple different anchoring structures (including exposed fibers) and methods of formation may be used in combination to achieve different levels of adhesion. 
Giddings and Dewhirst are directed toward drive shafts (cylindrical components) formed from fiber-reinforced polymeric composite materials. Giddings and Mizrahi are directed toward metallic fiber-reinforced polymer composites exhibiting electrical conductivity, having a metal layer formed on a polymer layer filled with metallic fibers. Giddings and Tomantschger are directed to metal clad, fiber-reinforced polymeric composites suitable for forming drive shafts. Giddings, Dewhirst, Mizrahi, and Tomantschger are all directed toward fiber-reinforced polymer composites utilized in the automobile/transportation industry. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the composite material of Giddings (of which may be a cylinder or drive shaft and may be formed via wrapping methods) into said drive shaft or otherwise cylinder utilizing a filament winding process, taught by Dewhirst, in order to have formed a drive shaft or cylinder with tailored properties and/or corresponding to predetermined design requirements. Additionally or alternatively, it would have been obvious to have formed the composite material of Giddings into said drive shaft or cylinder utilizing a filament winding process, as said process would have been recognized within the art before the effective filing date of the invention as a functional equivalent manufacturing method (to, e.g., hand lay-up, wrapping) for forming drive shafts/cylinders from composite materials comprising fiber reinforced epoxy matrix, where an express suggestion to do so is not required (see MPEP 2144.06(II)). 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized metal fibers having a diameter of from 0.1 to 300 µm, taught by Mizrahi, as the diameter range would have been recognized within the art as suitable for forming electrically conductive, metallic-fiber reinforced polymer composites utilized in the automobile/transportation industry (see MPEP 2144.07), where it is noted that Applicant’s specification does not disclose any evidence of criticality regarding the claimed fiber diameter range. 
Last, given that Giddings discloses that the fibers are exposed at the two-phase primer layer surface to achieve mechanical interlock adhesion, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have (i) utilized any of the techniques taught by Tomantschger to expose the fibers, including grit blasting, sanding, machining, and/or chemical etching, and optionally to have (ii) utilized any of the aforesaid techniques to expose the fibers and form additional anchoring structures on the surface (e.g., protrusions/depressions), as the aforesaid techniques would have been recognized/known as applicable/suitable in the (identical) technology field for formation of exposed-fiber anchoring structures and other surface structures/roughness, resulting in increased adhesion between the polymer and plated metal (see MPEP 2143(I)(D)), and where the combination of surface anchoring structures (as explicitly taught by Tomantschger) would have predictably resulted in increased interfacial surface area and thus increased adhesion (see MPEP 2143(I)(A)).
Per the aforesaid modifications, the composite material of Giddings would have comprised all of the features set forth above, and would have been formed into a drive shaft or otherwise cylindrical component via a filament/pre-preg winding process where the composite cylinder substrate and two-phase primer layer (i.e., the continuous fibers and optionally also the polymeric materials thereof; or prepreg films/tapes of the aforesaid) would have been wound around a mandrel in order to form a drive-shaft or other wear-resistant article/component, wherein it is within the ambit of one having ordinary skill in the art to determine the number of filament/layer windings/wraps and angles thereof. Further, the exposed fibers on the surface of the two-phase primer layer would have been formed via any of the aforesaid techniques (e.g., grit blasting, grinding, etching; after curing), and optionally would have included other surface structures for the interlocking/anchoring effect. As evidenced by Atmur, grit blasting can expose and wear (or otherwise deform) the fibers [Abstract; col. 3, ln. 1-5, 18-22, 48-58; col. 4, ln. 5-38]. Furthermore, the metal fibers of the two-phase primer layer of modified Giddings would have had a diameter of from 0.1 to 300 µm, of which is within the claimed range of less than 1 mm (claim 2); is within the claimed range of less than 0.5 mm (claim 16); and which overlaps and therefore renders prima facie obvious the claimed range of at least 0.08 mm and less than 1 mm (claim 18) (see MPEP 2144.05(I)).
Regarding the limitation in claim 1 of the electrically conductive layer consisting of a single layer of wound metal filaments embedded in a polymeric matrix, it is noted that Giddings does not explicitly require more than one layer of material elements, i.e., metal fibers, embedded in the polymeric phase of the two-phase primer layer. Additionally, Giddings discloses embodiments where only a single mat of fibers (i.e., a single layer of fibers) is embedded in the polymeric matrix of the two-phase primer layer [0017]. In view thereof, Giddings reasonably encompasses and/or teaches embodiments where the two-phase primer layer includes only a single layer of metal fiber embedded in the polymeric matrix thereof and partially exposed at the surface of said primer layer, of which reads on the “consisting of” claim language.
Regarding the limitation in claim 1 of the filaments being “eroded”: given that a degree of erosion (i.e., wear) is not claimed nor specified (see Claim Interpretation section above) wherein any amount of wear reads thereon, and given that (i) the exposed fibers of modified Giddings would have been formed by any of the aforesaid techniques, wherein at least grit blasting is recognized as capable of degradation of the fibers, and/or wherein Applicant’s specification indicates/suggests that any of keying, etching, grinding, and honing (though not limited thereto) are capable of forming at least some degree of erosion of the filaments; and (ii) optionally, the two-phase primer layer surface would have included both the exposed fibers and other surface structures for increasing the anchoring effect/adhesion formed by the aforesaid techniques, there is a reasonable expectation that the exposed fibers would have been eroded (i.e., worn) to at least some degree, absent factually-supported objective evidence to the contrary (see MPEP 2112(IV), (V); 2112.01(I), (II); 2145). 
Given that the drive-shaft/cylindrical wear-resistant component would have comprised the two-phase primer layer including continuous metal fibers or a metal fibrous mat, in a polymeric matrix, wound around prior-wound/wrapped layer(s) of the composite substrate layer, the continuous metal fibers or metal fibrous mat in the polymeric matrix read on the conductive filaments being “wound” as recited in claim 1, as well as the “electrically conductive” limitation of the layer, given that no degree of conductivity is recited. The coating layer, being a corrosion resistant layer, would have been disposed on the two-phase primer layer of the drive shaft (as is disclosed by Giddings), adhered to the primer layer surface and adhered to/encapsulating the exposed and eroded fibers thereof. As such, the limitations of claims 1 and 6 are read on. The two-phase primer layer is disposed on an external surface of the cylindrical composite substrate, which reads on the electrically conductive layer being formed on an outside surface of the cylindrical composite substrate as recited in claim 8.
In view of the foregoing, all of the limitations of claims 1, 2, 6, 8, 16, and 18 are read on by the composite cylinder/drive shaft of Giddings, as modified.  

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Giddings in view of Dewhirst, Mizrahi, and Tomantschger (as evidenced by Atmur) as applied to claim 1 above, further in view of Restuccia et al. (US 2015/0166743; “Restuccia”) (prev. cited). 
Regarding claims 3 and 5, modified Giddings discloses the composite material and drive shaft thereof, set forth above in the rejection of claim 1 under 35 U.S.C. 103. Giddings discloses that the polymeric matrix of the two-phase primer layer and the polymeric matrix of the composite substrate may both be thermoset materials including epoxy resins [0017, 0019].
Modified Giddings is silent regarding the composite substrate and the two-phase primer layer (conductive layer) being bonded by crosslinking, and is also silent regarding the epoxy resin of the composite substrate and the two-phase primer layer being an epoxy anhydride.
Restuccia discloses a curable composite material with electrical conductivity and impact-resistance properties [Abstract; 0008] comprising two or more layers of reinforcement fibers that have been infused or impregnated with a curable thermoset matrix resin, i.e., prepreg layers [0028, 0085]. The interlaminar region between the adjacent prepreg layers contains a curable matrix resin [0028, 0035, 0037]. Restuccia teaches that the curable matrix resin for impregnating/infusing the reinforcement fibers (i.e., the prepreg resin) includes, inter alia, epoxy resins that are cured using, inter alia, anhydride curing agents [0069, 0070, 0075, 0076], where the term curing agent is synonymous with crosslinking agent. Restuccia teaches that the use of the anhydride curing agent increases the cure rate and reduces the cure temperatures [0075, 0076]. Restuccia also teaches that the curable matrix resin in the interlaminar region is the same as the matrix resin in the region containing the reinforcement fibers (i.e., the prepreg) [0077]. 
Giddings and Restuccia are directed toward composite materials comprising prepreg layers including thermoset epoxy resin matrices and fiber reinforcements embedded therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the epoxy resin and anhydride curing agent, i.e., epoxy anhydride, taught by Restuccia, as the thermoset epoxy resin of the polymeric matrix of the two-phase primer layer and the polymeric matrix of the composite substrate, respectively, of the drive shaft of modified Giddings, as the anhydride-cured epoxy resin would have been recognized in the art to be suitable as the thermoset matrix resin for fiber-reinforced prepreg layers in composite laminate materials (see MPEP 2144.07). 
The composite material and drive shaft of modified Giddings would have comprised all of the features set forth above (in the rejection of claim 1) and would have further comprised an epoxy resin and anhydride curing agent, i.e., an epoxy anhydride, as the thermoset polymeric matrix of the composite substrate and two-phase primer layer, respectively. Since both the polymeric matrix of the composite substrate and the polymeric substrate of the two-phase primer layer would have comprised the epoxy anhydride and been formed from the same resin, and since the composite substrate and the two-phase primer layer are disposed on and in contact with one another, it logically flows that upon curing (i.e., crosslinking) of the epoxy in both matrices using the anhydride curing agent, the epoxy resins would bond to each other via crosslinking, thereby reading on the limitations of claims 3 and 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Giddings in view of Dewhirst, Mizrahi, and Tomantschger (as evidenced by Atmur) as applied to claims 1 and 6 above, further in view of Facchini et al. (US 2010/0304179 A1; “Facchini”) (prev. cited).
Regarding claim 7, modified Giddings discloses the cylindrical composite component/drive shaft, set forth above in the rejection of claims 1 and 6 under 35 U.S.C. 103. Further, Giddings discloses that the wear-resistant coating layer adhered to the outer surface of the two-phase primer layer (e.g., chromium oxide coating) can be deposited by, inter alia, electroplating.
Modified Giddings is silent regarding the coating layer comprising a nano-crystalline Co-P (Cobalt-Phosphorus) alloy.
Facchini discloses Co-P alloy coatings with an average grain (i.e., crystal) size in the range of 2-5,000 nm (i.e., nano-crystalline) [0068, 0069, 0149, 0150]. Facchini teaches that the nano-crystalline Co-P alloy can be deposited on conductive substrates [0054, 0117], including polymers, [0054, 0067, 0117] through an electroplating (i.e., electrodeposition) process [0032, 0160- 0171], wherein the Co-P alloy coating is ductile, free from cracks, and possesses wear and fatigue resistance [0170]. The alloy coating is a replacement for Cr (chromium) coatings which are commonly used as wear-resistant coatings in aerospace, automotive, industrial, and consumer applications [0034].
Facchini teaches that articles coated with the Co-P alloy comprise cylindrical objects includes gun barrels, shafts, tubes, pipes, and rods, various drive shafts, bicycle frames, and other cylindrical or tubular structures for use in commercial goods; fluid conduits including air ducts, fuel rails, turbocharger components, fluid tanks and housings; cylinder head covers; and linings on hydraulic actuators, cylinders and the like [0065], where one of ordinary skill in the art recognizes that the lining of a cylinder is commonly referring to the inside surface of the cylinder.
Further, Facchini teaches that both the inner and outer surfaces of complex parts, including those recited supra, can be coated with the Co-P alloy, in order to impart strength, reduce weight, and increase toughness [0040]. Facchini also teaches that the use of the Co-P alloy coatings as a replacement for Cr coatings can eliminate environmental and worker safety issues inherent to chromium electroplating [0035].
Giddings and Facchini are both directed toward the application of wear-resistant coatings to composite substrates, suitable for use in consumer and industrial products, such as cylinders and cylindrical parts in the automotive and aircraft industries, including drive shafts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cylindrical composite component/drive shaft of modified Giddings (set forth above in the rejection of claims 1 and 6) by utilizing the nano-crystalline Co-P electroplated coating taught by Facchini as the coating layer, in order to benefit from increased wear and fatigue resistance, ductility, increased strength and toughness, and a reduction in weight.
The drive shaft of modified Giddings would have comprised all of the features set forth above and would have further comprised a nanocrystalline Co-P alloy coating as the coating layer, thereby meeting the limitations of claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Giddings in view of Dewhirst, Mizrahi, and Tomantschger (as evidenced by Atmur) as applied to claim 1 above, and further in view of Facchini.
Regarding claim 9, modified Giddings discloses the cylindrical composite component set forth above in the rejection of claim 1 (i.e., cylinder/drive shaft with the two-phase primer layer and coating layer thereon disposed toward an outside service of the cylinder). Also set forth above, Giddings discloses that the composite material is not limited to cylindrical drive shafts, and can be used to manufacture any wear-resistant composite component, including pipes, actuator cylinders (i.e., hydraulic actuators), wear rings, etc. [0003, 0029].
Giddings does not explicitly require the wear-resistant coating layer to provide wear-resistance to the outer surface of the composite component. That is, Giddings does not explicitly recite that the wear-resistant coating layer defines the external or internal surface of the composite component (i.e., the internal surface being that which defines the hollow, internal volume of the cylindrical composite component, of which exhibits a tubular cylindrical structure as defined by the method of forming the cylinder above).
As set forth above in the rejection of claim 7, Facchini teaches that the wear-resistant Co-P alloy coatings form the linings of hydraulic actuators, as well as both of the internal or external surfaces of other cylinders, pipes, and tubes. As such, Facchini reasonably teaches that the wear-resistant coating for the aforesaid articles can define the internal or external surfaces, where determination thereof is based on the end-use of the component.
Additionally, as stated above (see para. 23), Tomantschger teaches that the metal (wear-resistant) layer of the metal-clad polymer may form the inside or outside surface of tubular/cylindrical shafts/pipes/actuators/other articles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the cylindrical composite component of modified Giddings having the wear-resistant coating layer (of which is disposed on the two-phase primer layer including the metal filaments wound therein and being partially exposed and eroded at the surface thereof) as the internal surface of the cylindrical (i.e., tubular) composite component, as taught by Facchini and Tomantschger, in order to form a cylindrical composite component exhibiting wear-resistance along its internal surface based on a pre-determined end use, such as e.g., a pipe for conveying abrasive media, or an actuator cylinder (i.e., whose internal surface lining is in sliding contact with the outer surface of another cylinder), where it is noted that Giddings discloses that the cylindrical composite component is suitable for forming the aforesaid pipes and actuator cylinders requiring wear resistance (see MPEP 2144.07). 
The cylindrical composite component of modified Giddings would have comprised the wear-resistant coating layer defining the internal surface of the cylindrical (tubular) composite component (e.g., upon which a material or other object could slide or flow); the composite substrate layer(s) would have defined an outer layer or an outermost surface of the cylindrical component; and the two-phase primer layer would have been sandwiched between and in direct contact with the wear-resistant coating layer and at least one of the composite substrate layer(s) (with the at least partially exposed and eroded metal fibers anchoring the wear resistant coating layer and thus facing the internal surface). The aforesaid position of the two-phase primer layer reads on the electrically conductive layer being formed on an internal surface of the cylindrical composite substrate recited in claim 9.

Response to Arguments
Applicant’s arguments presented on pp. 4-5 of the Remarks filed 29 June 2022, with respect to the prior art of record not teaching or suggesting the wound metal filaments being eroded, have been fully considered by the Examiner and found persuasive. The previous grounds of rejection set forth in the Non-Final Office Action (i.e., in the absence of the disclosure/teachings of Tomantschger) do not directly address the claimed eroded limitation, and therefore have been withdrawn. However, new grounds of rejection are set forth herein, of which rely upon (in addition to the previously cited prior art of record) the teachings of Tomantschger, evidence of Atmur, and a technical rationale for determination that the fibers would have inherently been eroded to at least some degree.
Applicant’s remaining arguments presented on pp. 5 and 6 of the Remarks, of which are addressed below, have been fully considered but not found persuasive.

On pp. 5 of the Remarks, Applicant asserts that one of ordinary skill would not want to erode the material elements of Giddings, because erosion would jeopardize the consistency and control (of the roughened surface topography) at [0010]; and further, that Giddings teaches away from erosion at [0006], noting that grit blasting is not effective on composite materials.
However, Applicant has not provided any technical rationale nor objective evidence (see MPEP 2145) as to how erosion of the already-exposed fibers at the surface of the two-phase primer layer of Giddings would “jeopardize” the consistency and control of the roughened surface. Thus, Applicant’s first assertion constitutes a conclusory statement, not based on explanation/technical reasoning nor factual objective evidence. 
Further, the control and consistency of the surface texture to which Giddings is referring, is directed to one or more surface texture parameters [0012-0014], and not necessarily the method of exposing the fibers or the specific shape/structure of the surface features themselves. In other words, the disclosure of Giddings does not preclude erosion of the exposed fibers. Applicant is respectfully directed to Giddings at [0009, 0023], which state that the material elements (of the two-phase primer layer) are at least partially exposed at an outer surface of the primer layer. In other words, the material elements are not completely covered by the impregnating resin which defines the matrix of the two-phase primer layer. Further, at [0021], Giddings acknowledges that coating application techniques for the coating layer, such as high-velocity thermal spraying, are known to cause erosion of the target layer material upon which the coating is applied.  
Furthermore, with respect to Applicant’s second assertion noted above, Giddings at [0006] is not teaching away from grit blasting. Rather, Giddings is stating that while the single step of grit blasting on metallic substrates is suitable for achieving interfacial adhesion with a coating thereon, single step surface preparation is not effective on composite materials. Simply put, Giddings is not excluding grit blasting as a technique for use on composite materials, but rather is stating that more surface preparation steps may be necessary to achieve adhesion to composite materials. Therefore, it is the Examiner’s position that Giddings does not teach away from grit blasting as a technique in general; further in view of the disclosure of Tomantschger which explicitly recites that grit blasting may be utilized for fiber-reinforced polymeric materials.
For the reasons above, Applicant’s arguments have not been found persuasive.

On pp. 5-6 of the Remarks, Applicant asserts that the material of Giddings is not a filament that could be used in a filament winding process. 
Applicant’s argument is not found persuasive for the reasons set forth in paragraphs 51 and 52 of the Non-Final Office Action (not repeated herein). 

On pp. 6 of the Remarks, Applicant asserts that “the composite material of Giddings cannot feature uncured thermosetting resin and is therefore incompatible with the filament winding process” (of Dewhirst); further stating that the material of Giddings has high strength and stiffness and “may not even be flexible enough to wind anyway”.
However, Applicant’s argument is unclear to the Examiner and/or it is the Examiner’s position that Applicant has misconstrued the grounds of rejection. Giddings explicitly states that the polymeric phase of each of the composite substrate and the two-phase primer layer may be a thermoset material, of which is inherently uncured until it is set (i.e., irreversibly cured) by heat (thermoset is utilized generally to refer to cured polymeric materials which cannot be (re)melted like thermoplastics). Moreover, (both of) Giddings and Dewhirst are directed to the composite materials disclosed therein being formed into drive shafts (i.e., they both explicitly name the same product), where Giddings explicitly recites that wrapping and lay-up methods may be utilized, as well as explicitly recites that long/continuous metal fibers may define the partially-exposed material elements of the two-phase primer layer, and where Dewhirst is teaching that fibers pre-impregnated with resin (or without resin) may be wound around a mandrel, followed by curing (or addition/impregnation with resin on the mandrel, followed by curing) to form the layer(s) of the composite shaft. In other words, both art references are directed to formation of the same article(s), from fiber-reinforced polymeric composite materials, where one of ordinary skill in the art recognizes that Dewhirst provides more detail regarding the method(s) of forming the cylindrical shaft relative to Giddings. 
Further, it is unclear to the Examiner, respectfully, how the disclosure at [0029] of Giddings of the material exhibiting high strength and stiffness, of which is clearly directed to the composite material in the form of a (cured) article/product (and thus not a flexible/uncured/workable state), would be relevant to preventing its formation (via winding, i.e., a known process of forming the articles disclosed at [0003, 0029]) into an article which is explicitly recited by Giddings, as asserted by Applicant. The assertion that the material “may not be flexible enough to wind anyway” constitutes a conclusory statement, rather than provision of technical reasoning and/or factual objective evidence. Given that the materials and general formation methods of modified Giddings (set forth above in the grounds of rejection – based on the totality of the teachings of the combination of prior art references) are substantially identical to Applicant’s which are disclosed (i.e., continuous metal filaments of same/similar diameter, epoxy thermoset matrix, filament winding), it becomes unclear, based on Applicant’s logic presented, how or why the materials of Giddings could not be formed into a cylindrical material of wound filament layers.  
For the above reasons, Applicant’s arguments have not been found persuasive. Applicant is respectfully directed to MPEP 2145, which states that arguments of counsel cannot take the place of factually-supported objective evidence.

On pp. 6 of the Remarks, Applicant asserts that if the material of Giddings was somehow made into a drive shaft using a winding process, the two-phase primer layer would still not comprise wound metal filaments.
The Examiner respectfully disagrees, as the purpose of modification of the material disclosed by Giddings based on the cited teachings of Dewhirst, as set forth in the grounds of rejection, is to form the two-phase primer layer (as well as underlying composite substrate if desired) via a filament winding process. In short (see grounds of rejection set forth above for full explanation), based on the combined teachings of Giddings (wrapping) and Dewhirst (filament winding) to form fiber-reinforced composite cylinders such as drive shafts and hydraulic actuator cylinders, it would have been well within the ambit of one of ordinary skill in the art, prior to the effective filing date of the invention, to form the two-phase primer layer by (i) wrapping a sheet material inclusive of uncured or partially cured thermoset resin and the metal fibrous mat around a mandrel over the underlying composite substrate, or (ii) winding the non-impregnated or pre-impregnated continuous metal fibers around a mandrel over the underlying composite substrate, followed by (if necessary, addition of thermoset resin, and) curing the layer(s). In either instance, the metal fibrous mat, or the continuous metal fibers, would have been wound around a mandrel, i.e., they exhibit the structure imparted to the claimed material by the term “wound” (see MPEP 2113(I), (II)). 
For these reasons, Applicant’s arguments have not been found persuasive.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution of the instant application.
US 2016/0145758 to King et al. – [Abstract; 0009, 0051, 0069, 0099]
US 2016/0160353 to Miarecki et al. – [Abstract; Figs. 1-4; 0006-0008, 0037-0040, 0047, 0053]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782